DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (Claims 1-8 and 14-20) in the reply filed on 03/25/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8, 16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20130335275 A1 (hereinafter “Sanford”).
	Claim 1: Sanford teaches a communication device (e.g., see FIGS. 4, 10-14) comprising: a metal chassis (e.g., see 12 or 12A-12B in FIGS. 4, 10-14); a printed circuit board (e.g., see 106 in FIG. 10) positioned within the metal chassis; and a hybrid cavity mode antenna, the hybrid cavity mode antenna including: a conductive wall (e.g., see 102, 102’ in FIGS. 10-12) defining at least a portion of a cavity (e.g., a cavity generally delimited by walls 102, 102’ and 12/12A/12B and including 30/38/138), wherein the cavity is further defined by one or more surfaces of the metal chassis and the printed circuit board (e.g., see sidewall of 12 in FIG. 12 and sidewall of 106 in FIG. 10), and an electrically-fed antenna (e.g., see 46/30 on 38 in FIG. 4, 10, 12) configured to radiate a first radiofrequency signal in a first frequency range (e.g., see Para. 34), wherein the electrically-fed antenna is electrically driven from the printed circuit board of the communication device (e.g., a feeding of 46/30 from PCB 106), the electrically-fed antenna being positioned within the cavity to drive the cavity to radiate a second radiofrequency signal in a second frequency range (e.g., wherein the antenna resonates at 2.4 GHz and 5 GHz, see Para. 34 and within the cavity delimited by electromagnetic shields 102 and metal chassis 12).
	Claim 2: Sanford teaches the communication device of claim 1, wherein the metal chassis includes a metal back surface (e.g., a back surface of 12 in FIGS. 10, 12) and at least a first metal edge surface and a second metal edge surface (e.g., corner of 12B in FIG. 12 having first edge and second edge at cavity), the cavity being defined by the metal back surface, the first metal edge surface, the second metal edge surface, the printed circuit board, and the conductive wall (e.g., as shown in FIG. 10).
	Claim 4: Sanford teaches the communication device of claim 2, wherein the communication device includes a display (e.g., see 96 in FIG. 10) and a bezel region between the display and the first metal edge surface, and the cavity includes a radiating slot positioned in the bezel region (e.g., see region of 30/38 in FIG. 10 wherein the cavity radiates in the bezel region and/or see radiating slot window 26).
	Claim 5: Sanford teaches the communication device of claim 2, wherein the conductive wall includes at least one grounding wall connector electrically connected to the first metal edge surface (e.g., wherein walls 102, 102’ in FIG. 12 are connected to metal edge 12B).
	Claim 6: Sanford teaches the communication device of claim 1, wherein the metal chassis includes a metal back surface, and the conductive wall is positioned between the printed circuit board and the metal back surface (e.g., see metal back of 12B in FIG. 12 and 102, 102’ positioned between 106 and 12B).
	Claim 7: Sanford teaches the communication device of claim 1, wherein the metal chassis includes a metal back surface (e.g., see a back of 12/12B) and at least a first metal edge surface and a second metal edge surface (e.g., see corner of 12B at cavity having first edge and second edge), the conductive wall extending across the metal back surface from the first metal edge surface to the second metal edge surface (e.g., as shown in FIG. 12).
	Claim 8: Sanford teaches the communication device of claim 7, wherein the conductive wall electrically connects the metal back surface, the first metal edge surface, and the second metal edge surface (e.g., as shown in FIG. 12, e.g., see Para. 60-61).
	Claim 16: Sanford teaches a hybrid cavity mode antenna (e.g., see FIGS. 4, 10-14) comprising: an electrically-conductive chassis (e.g., see 12 or 12A-12B in FIGS. 4, 10-14) for a communication device, the electrically- conductive chassis having an electrically-conductive back surface (e.g., back of 12/12B), a first electrically-conductive edge surface, and a second electrically-conductive edge surface (e.g., see a corner of 12B in FIG. 12 at cavity delimited by 102, 102’ and having two edges); a conductive wall (e.g., see 102, 102’) defining at least a portion of a cavity (e.g., a cavity generally delimited by walls 102, 102’ and 12/12A/12B and including 30/38/138), wherein the cavity is further defined by the electrically-conductive back surface, the first electrically-conductive edge surface, and the second electrically-conductive edge surface of the electrically-conductive chassis (as shown); and an electrically-fed antenna (e.g., see 46/30 on 38 in FIG. 4, 10, 12) configured to radiate a first radiofrequency signal in a first frequency range (e.g., see Para. 34), wherein the electrically-fed antenna is positioned within the cavity to drive the cavity to radiate a second radiofrequency signal in a second frequency range (e.g., wherein the antenna resonates at 2.4 GHz and 5 GHz, see Para. 34 and within the cavity delimited by electromagnetic shields 102 and metal chassis 12).
	Claim 18: Sanford teaches the hybrid cavity mode antenna of claim 16, wherein the conductive wall electrically contacts the electrically-conductive back surface, the first electrically- conductive edge surface, and the second electrically-conductive edge surface (e.g., wherein walls 102, 102’ in FIG. 12 are connected to metal edge 12B).
	Claim 19: Sanford teaches the hybrid cavity mode antenna of claim 16, wherein the conductive wall includes at least one grounding wall connector electrically connected to the first electrically- conductive edge surface (e.g., wherein walls 102, 102’ in FIG. 12 are connected to metal edge 12B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanford.
	Claim 14: Sanford does not explicitly teach the communication device of claim 1, wherein the conductive wall includes a metal foam.
	However Sanford teaches shield walls 102, 102’ may include conductive foam in metal shield wall and metal housing coupling (e.g., see Para. 56) or conductive foam142 interposed between the wall and jumper plate 138 (e.g., see Para. 62) or foam structure 162 may be used to bias plate 150 and antenna structures 30 in an upwards direction (e.g., see Para. 64).
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to utilize a conductive foam in the conductive wall itself to utilize a low light-weight material for the wall to reduce the device cost and weight while maintaining the electromagnetic properties.
Claim 15: Sanford teaches the communication device of claim 1, wherein the metal chassis (e.g., see 12/12B) includes a metal back surface and at least a first metal edge surface, a second metal edge surface, and a third metal edge surface (e.g., see three edges of 12B in FIG. 12), the hybrid cavity mode antenna is a first hybrid cavity mode antenna with the conductive wall extending across the metal back surface from the first metal edge surface to the second metal edge surface (as shown), however Sanford does not explicitly teach the communication device further comprises: a second hybrid cavity mode antenna including a second conductive wall extending across the metal back surface from the first metal edge surface to the third metal edge surface.
However the Examiner takes Official/Judicial Notice that forming antennas at two corners of a device given an antenna at one corner of the device is ‘old and well-known’ in the art.
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement an additional second hybrid cavity mode antenna at another corner of the device of Sanford opposite the first hybrid cavity mode antenna given the first hybrid cavity mode antenna as taught by Official Notice in order to enable the device for additional resonances that increase the bandwidth of the original frequencies and/or the implement a MIMO scheme for multiple antennas which can receive the increase the signal receiving/transmitting diversity around the device.
Claim 17: Sanford does not explicitly teach (in FIG. 4) the hybrid cavity mode antenna of claim 16, wherein the electrically- fed antenna is a loop antenna.
	However, Sanford teaches that the antenna structure 30 may include loop antennas (e.g., see Para. 35).
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement a loop antenna for the antenna structure of Sanford as suggested by Sanford in order to utilize the antenna characteristics of a loop antenna over a bent monopole type L shape antenna such as increased electrical length while maintaining a compactness of the antenna.
Claim 20: Sanford teaches the hybrid cavity mode antenna of claim 16, wherein the conductive wall includes an electrically-conductive foam.
However Sanford teaches shield walls 102, 102’ may include conductive foam in metal shield wall and metal housing coupling (e.g., see Para. 56) or conductive foam142 interposed between the wall and jumper plate 138 (e.g., see Para. 62) or foam structure 162 may be used to bias plate 150 and antenna structures 30 in an upwards direction (e.g., see Para. 64).
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to utilize a conductive foam in the conductive wall itself to utilize a low light-weight material for the wall to reduce the device cost and weight while maintaining the electromagnetic properties.

Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210175610A1 (Ramasamy) teaches a resonant cavity delimited by grounding walls.
US 20200227821A1 (Wu) teaches a resonant antenna in a window delimited by sidewalls.
US 20140112511 A1 (Corbin) teaches metal housing including shielding structures forming a wall for antenna resonators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL PATEL/           Examiner, Art Unit 2845